PERRY, Judge.
American Surety Company ("American") appeals the judgment of the trial court, forfeiting three appearance bonds American, as surety, posted on behalf of Deandrus Jones, its principal. For the reasons set forth in the consolidated case hereto, State of Louisiana v. Deandrus Jones, et al. , 18-909 (La.App. 3 Cir. 6/5/19), --- So.3d ----, 2019 WL 2374002, the trial court's judgment in the current case, appellate docket 18-911, is affirmed. Costs in docket number 18-911 are assessed to American Surety Company.
AFFIRMED.